Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, 46-47 of U.S. Patent No. 10989789. Although the claims at issue are not identical, they are not patentably distinct from each other because of the illustration below.
Application: claim 13
Patent/co-pending application: claim 36, 10989789


A method for obtaining a location in a WIFI network, wherein the method comprises:
requesting the location of a target device in said network;
A method for obtaining a location using neighbor awareness networking, NAN, wherein the method comprises:
requesting the location of a target NAN device;

determining a cluster of wireless NAN devices comprising the target NAN device as well as at least two anchor NAN devices having predetermined locations to serve as positioning nodes;
performing range measurements using the travel times of radio signals between the target device and each of one or more devices having respective known locations in said network; and
performing range measurements using the travel times of radio signals between the target NAN device and each of the at least two anchor NAN devices; and
receiving messages including range measurement information of the range measurements at a location center device, wherein said location center obtains the location of the target device using the range measurement information.
receiving messages including range measurement information of the range measurements from NAN devices of the cluster at a location center, wherein the location center obtains the location of the target NAN device using the range measurement
information.


	The current application’s claim 13 is a simply a broader claim of the patented claim 36 because a NAN is part of a WIFI network. Similarly, claims 23-24 are corresponding to patented claims 46-47.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 23-24, a device with known location (for claim 23) is claimed to obtain measurement of travel time for positioning. Based on the specification, a known location can be an access point or sometimes a location center which does not need positioning since it is already known. However, in order for it to serve as a position provider or a calculation server, it needs not only a receiver to receive request but also a transmitter to pass or deliver the position. It appears the claims are missing this function or device which makes the claims unclear about of the role of this device in the network.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15, 19-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berlin (20140180581).
Regarding claims 23-24, Berlin discloses a method and device comprising:
a receiver (WiFi transceiver #1-#4 in Fig. 2); and 
one or more processors and memory, the memory containing instructions executable by the one or more processors whereby the device is configured to: 
obtain range measurements using travel times of radio signals between the device 
having the known location and a target device (WiFi signals are received by one or more of the WiFi transceivers 20. The received signals are analyzed by the WiFi transceivers 20 using a location determination technique such as angle of arrival, time of arrival, time differential of arrival or other, paragraph 0039)(use of time of arrival for location is using range measurement between known position and the target); 
receive range measurements from the travel times of radio signals between the target device and each of one or more other devices in said WIFI network; and 
compute the location of the target device based on the range measurements (WiFi transceivers 20 transfer their analysis to the WiFi location server 26 which determines the location of the reader 22. The location of the reader 22 is then transmitted to the reader 22 directly, or fed back to at least one of the WiFi transceivers 20, which transmits it to the reader 22. In one embodiment, the determined location is an exact location, for example, GPS coordinates or a specific point as measured by distance from another known point, paragraph 0039).
Regarding claim 13, Berlin discloses performing ranging, receiving message in the rejection of claims 23-24 above.
Plus Berlin discloses requesting the location of a target device in said network (when requested, the equipment units 12, along with their IDs and their location, may be presented on a floor plan, paragraph 0034).
Regarding claims 14-15, Berlin discloses wherein the location center is one of the one or more devices in said network and the aid location center is an access point of a wireless network that serves as an additional positioning node, and the range measurements are performed for only two devices having known locations and the access point (see Indoor location server 26 in Fig. 2).
Regarding claim 19, Berlin discloses wherein at least one of the devices is communicatively coupled to an access point or other communication node that uses a wireless communication technology (indoor location transceivers 102, paragraph 0076, Fig. 10).
Regarding claim 20, Berlin discloses wherein the range measurements performed are fine timing measurements (use of TOA or TDOA is a fine timing measurement using time difference for ranging).
Regarding claim 21, Berlin discloses wherein the location of the target device is obtained by triangulation using at least three range measurements between the target device and three devices having known locations (TOA or TDOA).
Regarding claim 22, Berlin discloses wherein the location of the target device is obtained by triangulation using at least three range measurements between the target device and three devices having known locations (see also rejection of claim 13 above)(a requested by the wifi system is a wifi service).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin (20140180581) as applied to claim 13 above, and further in view of Kazmi (WO2014027942).

Regarding claims 17-18, Berlin does not disclose wherein the target device exchanges information with neighboring devices for availability as positioning node or providing an access point as additional positioning node. 
However, Kazmi teaches reporting a capability to another node (e.g. positioning node), which capability indicates that it is capable of applying a compensation to at least one timing measurement performed on at least one radio signal transmitted by a wireless device, page 15). It would have been obvious to incorporate such feature in a wifi positioning network in order to utilize whatever neighboring node is capable of for positioning.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov